Citation Nr: 1113222	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  00-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to November 1994.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a January 2000 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a right knee disorder.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.  In December 2001, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  In a decision issued in March 2009, the Board denied the Veteran's claim.  She appealed that decision to the Court.  In December 2009, the Court vacated the March 2009 Board decision and remanded the matter for readjudication consistent with instructions outlined in a December 2009 Joint Motion by the parties.  In April 2010, the case was remanded for additional development.

In correspondence received in January 2011, the Veteran's attorney stated that he was in receipt of December 2010 letter from the Board advising him that the Veteran's appeal had been re-docketed at the Board.  He then stated that he "never received a letter from the regional office, notifying [his] office that this matter had been certified to the Board," and requested that he be granted additional time "to thoroughly review the contents of the claims file, review the relevant law, and draft an appropriate brief for filing with the Board."  

The Board notes that in the October 2010 supplemental statement of the case (SSOC), a copy of which was provided to the Veteran's attorney, the Veteran was advised, "Your appeal was previously remanded by the [Board] for further development, which has been completed.  Before returning your appeal to the Board, we are giving you a period of time to respond with additional comments or evidence."  She was then further advised that she had 30 days from the date of the SSOC to respond, and that if she did not respond within this timeframe, the Board would consider what had already been submitted in deciding her appeal.  In this regard, the Veteran's attorney was, contrary to his claim, given notice that the Veteran's claim was going to be recertified to the Board.  Nonetheless, the Board also notes that as the matter on appeal is being remanded anyway, the Veteran is not prejudiced by the Board proceeding in her appeal as she and her attorney will have ample additional time to provide additional evidence/argument.

The appeal is REMANDED to the Atlanta RO.  VA will notify the appellant if further action is required.


REMAND

A critical question in this claim is whether the Veteran has, at any point during the appeal, had a right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim").  

In the April 2010 remand, the Board noted that on February 2004 VA examination, the Veteran had been given a diagnosis of mild patellofemoral pain syndrome; however, on subsequent June 2005 VA examination (also performed by the February 2004 VA examiner) subjective pain of the right knee was diagnosed.  Given that these diagnoses were made by the same examiner (and on their face are not clearly indicative of a chronic disability), the Board found that clarification was needed as to whether patellofemoral pain syndrome was a disability for which service connection might be established or if it was just pain.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds, 259 F. 3d 1356 (Fed. Cir. 2001) (pain alone without a diagnosed or underlying malady or condition is not a disability for which service connection may be granted).  The Board also noted that there appeared to be irreconcilable findings between a September 2001 whole body scan report and a February 2004 X-ray.  The former revealed osteoarthritis of the "knee joints," whereas the latter revealed no bone or joint abnormality in the right knee.  Notably, osteoarthritis is a degenerative joint disease and, by its very nature, deteriorates over time rather than improves over time.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1365 (31st ed. 2007).  

For these reasons, the Board requested that a VA orthopedic specialist review the evidence of record to determine whether it showed that the Veteran had, or at any time during the appeal period, had had a chronic right knee disability.  The examiner was asked to review the films from the Veteran's September 2001 whole body scan, if available, and complete any further diagnostic testing deemed necessary.  [If the films of the September 2001 body scan were not available, the reason for their unavailability was to be explained for the record.]  The examiner was also asked to review specifically the reports of the Veteran's September 1994 bone scans in service, the September 2001 bone scan results, the February 2004 X-ray reports, the February 2004 VA examination report, and the June 2005 VA examination report, and reconcile the various findings reported therein.  Thereafter, the examiner was to opine (with explanation of rationale) whether the evidence showed the Veteran now had (or at any point during the appeal period had) a right knee disability.  The explanation was to include comment as to whether the diagnosis of patellofemoral pain syndrome reflected an underlying disability entity (or merely reflected complaints of pain).  If a right knee disability was found, the examiner to opine whether such disability was related to the Veteran's service or to her service-connected left knee disability.  Regarding the latter question, the examiner was asked to note and comment on the December 13, 2001 VA treatment record observation that a bone scan had been completed to determine the extent of joint deterioration (including of knees) "which is possibly connected to the strenuous impact maneuvers from active status and compensation from left knee injury" (emphasis added).

On June 2010 VA examination, the examiner gave the Veteran a diagnosis of right knee strain with no objective findings.  In particular, the examiner found that apart from the Veteran's complaints of pain, a physical examination of her knee was normal.  X-ray findings were also essentially normal except for a finding of some diminution in cartilage space in the medial compartment.  The examiner also reviewed X-ray findings from February 2004 and June 2005, and stated that they were essentially normal as well.

In a June 2010 addendum opinion, the examiner stated that he had reviewed the claims file, which included an August 1994 bone scan showing general activity in both knees and ankles, an April 2004 X-ray that was negative, a June 2005 X-ray that was negative, and the report from a June 2005 VA examination in which the examiner opined that the Veteran's right knee problems were not related to her service or her service-connected left knee problem.  The examiner also noted that there was reference to a September 2001 bone scan in the file; however, attempts to find the films from this study were unsuccessful.  Based on these findings, the examiner requested an MRI scan.  

In a July 2010 addendum opinion, the examiner reported that the MRI scan of the right knee showed a ganglion cyst at the anteromedial aspect of the ACL tibial insertion.  Therefore, the diagnosis for the Veteran's current right knee condition was right knee ganglion cyst at the anterior cruciate ligament insertion.  He then opined that this disability was not related to trauma during service, and was not caused or aggravated by her service-connected left knee disability.

After a careful review of the June 2010 VA examination report and its addendum opinions, the Board finds that there are deficiencies in the record.  First, no explanation was offered as to why the films from the September 2001 VA whole body bone scan were unavailable.  VA records are constructively of record and if any such records are determined to be unavailable, VA has a duty to notify the Veteran of that fact.  See 38 C.F.R. § 3.159(e).  Second, the examiner did not discuss (and reconcile) the various findings from the Veteran's September 2001 bone scan results (which revealed osteoarthritis of the "knee joints"), the February 2004 VA examination report (wherein mild patellofemoral pain syndrome of the right knee was diagnosed), and the June 2005 VA examination (wherein subjective pain of the right knee was diagnosed).  In fact, the June 2010 VA examination report only discusses the findings from the Veteran's February 2004 and June 2005 X-ray reports and the June 2010 addendum opinion only discusses the findings from her April 2004 and June 2005 X-rays, and discusses the opinions made in the June 2005 VA examination.  Nowhere in the June 2010 VA examination report or its addendum opinions did the examiner discuss the February 2004 VA examiner's diagnosis of mild patellofemoral pain syndrome nor did he provide an explanation as to whether this diagnosis reflects an underlying disability entity.  Finally, the June 2010 VA examiner did not provide an explanation of the rationale for his opinion that the Veteran's right knee ganglion cyst was not related to her service or to her service-connected left knee disability, and did not comment on the observations made in the December 13, 2001 VA treatment record.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1. The RO must undertake exhaustive efforts to locate the films associated with the Veteran's September 2001 VA whole body scan.  If the films are unavailable, such should be noted for the record along with a documentation of the efforts undertaken to locate the films.  In accordance with 38 C.F.R. § 3.159(e), the Veteran should also be advised of VA's inability to locate such records.

2. 	The RO should forward the Veteran's claims file (to include this remand) to the June 2010 VA examiner/ opinion provider for review and an addendum opinion that clarifies his earlier statements, and responds to the questions posed by the Board in the prior remand.

Specifically, the examiner should first identify any and all chronic right knee disabilities the Veteran has had during the appeal period (i.e., since the filing of her service connection claim).  In determining whether the Veteran has had any past chronic right knee disabilities (in addition to her current right knee disability), the examiner should review all right knee findings of record, including (but not limited to) reports of the September 1994 bone scans in service, September 2001 bone scan results, February 2004 X-ray reports, and the February 2004 and June 2005 VA examination reports.  The examiner should reconcile the various findings and opine (with explanation of rationale) whether the evidence shows the Veteran now has (or at any time during the appeal period had) a right knee disability.  The explanation should include comment as to whether the diagnosis of patellofemoral pain syndrome reflects that there is an underlying disability entity (or merely reflects complaints of pain).

For each past or current chronic right knee disability identified, the examiner should provide the proper diagnoses for such disabilities and provide responses to the following questions:

(a) Is it at least as likely as not (i.e., 50 percent or better probability) that the right knee disability was/is related to an event or injury during service?

(b) Is it at least as likely as not (i.e., 50 percent or better probability) that the right knee disability was/is either caused or aggravated by (increased in severity due to) the Veteran's service-connected left knee disability?  If the opinion is that the right knee disability was/is not caused by, but was/is aggravated by the service-connected left knee disability, the examiner should specify, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation.  The examiner should note, and must comment on, the December 13, 2001 VA treatment record observation by a nurse-practitioner that a bone scan was completed to determine the extent of joint deterioration (including of knees) "which is possibly connected to the strenuous impact maneuvers from active status and compensation from left knee injury [emphasis added]."

If the June 2010 examiner/opinion provider is unavailable or unable to offer the opinion sought, the Veteran's claims file should be forwarded to another appropriate orthopedic specialist (other than the February 2004 and June 2005 VA examiner) for review and the opinion sought.

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If, after consideration of all pertinent factors, the opinion provider finds that the requested opinions cannot be provided without resorting to speculation, it should be so stated and the opinion provider must explain why an opinion cannot be offered without resorting to speculation.

3. 	The RO ensure that all development sought is completed, and obtain acknowledgement from the Veteran's attorney that he has received the documents he requested and received sufficient opportunity to provide his response.  Then the RO should re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

